Putnam, Circuit Judge.
I have great doubts what my decision ought to be in this case, but, on the whole, I am better satisfied with the following conclusions than with any other. The invention owned by the complainant, as specifically set out in the first claim of the patent, which claim alone is in issue, appears ingenious, novel, simple, and useful. To sustain this bill, however, or to find that on the proofs respondents are infringers, would, 1 think, require ine to hold that complainant monopolizes, in combination with an inward and downward movement of a suspended head of the bed, every method of transmitting an eccen*678trie motion for setting or folding- the legs of the same bed. Such transmission is so common to all the arts as to cause me to conclude this is not admissible. Therefore I must keep the complainant strictly to the combination in detail, as described in- its patent, so far as touches the issue in this particular case.
Combinations of an inward and downward movement of the head of the bed, with levers so arranged as to-transmit to the legs the result of this movement for the purpose of setting or folding them, seem to have long anticipated the invention owned by the complainant; and the introduction of the additional element of suspending instead of supporting the bed, while useful, does not seem to me to involve such degree of novelty as to sustain any claims except very narrow ones. The invent- or’s merit in the case at bar relates only to the precise method used by him to secure compactness and simplicity. Therefore, while the complainant is, of course, entitled to the benefit of the rule of equivalents, they must be such as relate to details, excluding such as concern broad principles well known in many branches of the mechanical arts.
As it is not denied that respondents may lawfully carry the head of their bed by suspension, and combine with that the inward and downward movement in the precise method in which they do each, I think I must hold that they may transmit the resultant force by ordinary appliances, and that they have done no more than this. The cases cited by me in Masten v. Hunt, 51 Fed. Rep. 216, and Dederick v. Sdgmund, 51 Fed. Rep. 233, seem of use here. Let respondents draw a decree of dismissal, with costs, and submit it to the court, with proof that it has been served on the complainant.